Fourth Court of Appeals
                               San Antonio, Texas
                                     October 26, 2020

                                   No. 04-20-00116-CR

                                 Anton Jamail HARRIS,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR3427
                        Honorable Frank J. Castro, Judge Presiding


                                     ORDER

      Appellant has filed a third motion for extension of time to file his brief.
Appellant’s motion presents extenuating circumstances. Therefore, the motion
is GRANTED. Appellant’s brief is due on or before November 20, 2020.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court